DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 10/23/2020 claims 1, 8 and 15 have been amended to include recitations previously presented in the dependent claims, cancelling claims 4- 5;  11-12, 17-18  that were dependent on claims 1, 8 and 15 respectively. Claims 1-3, 6-10, 13-16 and 19-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 6-10, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al (US 2014/0203770) in view of Okada (US 2014/0217816). 
With respect to claims 1, 8 and 15, Salter et al. (hereinafter, Salter) discloses a  system/method for a vehicle (Figs. 1-3) comprising: a controller configured to, responsive to detecting mobile device connector terminals being joined to corresponding terminals of an electrical port of the vehicle (Fig. 3, 40 and 42), responsive to a device battery charge level received via a Bluetooth Low Energy (BLE) connection with the device (Para. # 0016) reactivate charging responsive to a subsequent charge level received via the BLE connection being less than a second threshold, wherein the second threshold is less than the first threshold (Para. $ 0017-0018: controller 40 check charging status in order to partially or fully charge); Salter further discloses the controller is configured to associate a device identifier received from the device with a port identifier corresponding to the port (Para. # 0028). 

    PNG
    media_image1.png
    363
    534
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    498
    media_image2.png
    Greyscale


 Okada discloses, on the other hand, use a relay electrically in series with the port to open/close to charge the device via the port (See Para. # 0055: switch 76 provide power to device 70, such as a relay, etc.); and controllers operate the relay switch based on control signals that reads information from the rechargeable mobile device power requirement and the proper identification information (Authentication) is confirmed; closing the relay switch to charge the battery, and opening the relay switch when no charge is required. The controller is further configured to close and open the relay of the port corresponding to the port identifier associated with the device identifier of the device that provided the charge level (Para. # 0055). 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a switch unit such as a relay switch to the wireless charging system of SALTER in view of the teachings of Okada.
The motivation for doing so would have been obvious in view of the teachings of Okada that providing a relay switch to inhibit or allow charging in responses to a device battery (mobile device) status so that the battery efficiently works in its life cycle (See para. # 0056-0057).
With respect to claims 2, 3, 9, 10 and 16, the combined references of Salter in view of Okada disclose the system/method for the vehicle, further Salter discloses wherein the port is a universal serial bus (USB) port (see Para. # 0018). 
With respect to claims 6, 13 and 19, the combined references disclose the system/method for the vehicle, further Salter discloses wherein the charge level is a present battery charge with respect to a full battery charge, and wherein the first threshold is 100% charge level and the second threshold is 85% charge level (See Fig. 6, 1: fully charge indicated by different lighting system; Para. # 0018). 
With respect to claims 7, 14 and 20, the combined references disclose the system/method for the vehicle, further Okada discloses wherein the controller is further configured to open the relay responsive to detecting that the device has been disconnected from the port Para. # 0055 and 0056).
Response to Arguments
Applicant's arguments filed in the remarks of 10/23/2020 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action and reply to argument below).
Applicant argues that “… a switch for the contactless charger in Okada enters an open state in response to stop signal … it is not clear ‘the charge stop’ in Okada does not relate to any port identifier … associated with the device identifier …”
In the combined rejections of Salter and Okada deals with a system/method of a vehicle having the controller configured to response to a mobile device charge level either to charge if needed and stop charging once it attains required charge threshold. Specifically, the second reference further discussed how a switch, such as a relay switch, Controls charging of the rechargeable battery of a mobile device based on detecting of device charge capacity by opening or closing relay switch to activate charging power to the battery or inhibit charging when the second detection indicating to charge satisfaction, and need no more charge power (0046/0055). 
Okada reference, as depicted in figure 5, relay 76 -additionally termed or labeled as ‘charge stop signal’ which is found in the line between the vehicle power supply and the rechargeable device battery 60 so as to charge the device. The power supply controller together with the ECU (overall vehicle controller) supply charging power when the rechargeable device-mobile terminal is detected (Fig. 9, S900) and checking for authentication or identification (S902) and depending on the evaluation based on the algorithm of the controllers, either ‘start charging’ the mobile or deny if the identification is not satisfied (S9098 or S902) (see para. # 0047 and description of figure 9). This occurs when the controllers operate the relay switch based on control signals that reads information from the rechargeable mobile device power requirement 
Applicant further argues that “… dependent claims are patentable, at least, by virtue of dependency …” which is improper as the above argument was not found substantial.
Therefore applicant’s argument as replied above, is not found persuasive, hence the rejections are maintained. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings n the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing response, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YALKEW FANTU/
Primary Examiner, Art Unit 2859